Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
1)	Applicant’s amendments to the claims filed 11/15/2021 are accepted. Claims 1, 6, and 14 are amended; claims 4-5, 8, and 12-13 are cancelled; and claims 15-23 are new.
	Applicant’s amendments to the specification filed 11/15/2021 are accepted.

	Applicant’s amendments to the drawings filed 11/15/2021 are accepted.


Response to Arguments
2)	Applicant’s arguments, see section titled “Objection to the Drawings”, filed 11/15/2021, with respect to the drawings have been fully considered and are persuasive.  The objection of the drawings has been withdrawn. 
Applicant’s arguments, see section titled “Objection to the Specification”, filed 11/15/2021, with respect to the specification have been fully considered and are persuasive.  The objection of the specification has been withdrawn. 
Applicant’s arguments, see section titled “The Claims are Patentable under 35 U.S.C. § 112(b)”, filed 11/15/2021, with respect to the claims have been fully considered and are persuasive.  The 35 U.S.C. 112(b) rejection of claims 5 and 13 has been withdrawn. 
Applicant’s arguments, see section titled “Allowable Subject Matter”, filed 11/15/2021, with respect to the claims have been fully considered and are persuasive.  The 35 U.S.C. 102(a)(2) rejection of claims 6-7 and 14 as being anticipated by Hagen et 
Claim Rejections - 35 USC § 112
3)	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


4)	The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


5)	Claims 6-7, 9-11, 14-19, and 22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 6 recites the limitation, “a third sealing ring” in line 14. However, as there are no “first” or “second” sealing rings claims within the independent claim, it is unclear whether Applicant is claimed that there must be a first and second sealing rings in conjunction with the “third” sealing ring, or if “third” is merely a place holder, thus making the claim indefinite. Examiner will interpret “a third sealing ring” as “a first sealing ring for sealing the anti-reflux coupler and the enema bulb;
a second sealing ring for sealing the nozzle and the anti-reflux coupler;

Claim 6 recites the limitation, “the second sealing ring” in line 15. There is insufficient antecedent basis for this limitation in the claim.
Claim 14 recites the limitation, “a third sealing ring” in line 15. However, as there are no “first” or “second” sealing rings claims within the independent claim, it is unclear whether Applicant is claimed that there must be a first and second sealing rings in conjunction with the “third” sealing ring, or if “third” is merely a place holder, thus making the claim indefinite. Examiner will interpret Claim 14, line 15, “a third sealing ring” as “a first sealing ring for sealing the anti-reflux coupler and the enema bulb;
a second sealing ring for sealing the nozzle and the anti-reflux coupler;
a third sealing ring”
Claim 14 recites the limitation “the second sealing ring” in line 16. There is insufficient antecedent basis for this limitation in the claim.
Claims 21 and 23 recite the limitation “the water outlet” in respective lines 1. There is insufficient antecedent basis for this limitation in the claim. For the purposes of examination, Examiner will interpret “the water outlet” as “the outlet”.
Allowable Subject Matter
6)	Claims 1-3, and 20 are allowed.
7)	Claims 6-7, 9-11, 14-19, and 21-23 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
REASONS FOR ALLOWANCE
8)	The following is an examiner’s statement of reasons for allowance: 
Hagen. While Hagen teaches an enemator (as shown in Fig. 2), comprising: a nozzle (Fig. 2; 3); an enema bulb (Fig. 2; 2) fluidly coupled to the nozzle, the enema bulb being configured to store solution therein [Paragraph 0073] and, in response to a squeezing force applied to the enema bulb, direct the solution through the nozzle [Paragraph 0073] and a nozzle outlet (Fig. 2; 5); an anti-reflux coupler (Fig. 3; 4 and 14) positioned between the enema bulb and the nozzle (as shown in Fig. 3) through which the solution passes from the enema bulb to the nozzle [Paragraph 0078], the anti-reflux coupler comprising: an inlet (as shown in Annotated Fig. 2) for receiving at least a portion of the solution from an interior of the enema bulb; an outlet for expelling the solution into the nozzle; an anti-reverse diaphragm (Fig. 2; 11) configured to prevent reflux of the solution into the enema bulb from the nozzle [Paragraph 0074]; and a check valve body (Fig. 2; 14), the inlet being positioned on the check valve body (as shown in Fig. 2) [Paragraph 0078]; a first threaded connector (Fig. 2; 16 and 17) [Paragraphs 0040 and 0078 teach that the connector may be threaded] for detachably attaching the anti-reflux coupler to the enema bulb; a second connector (Fig. 2; 20 and 21) for detachably attaching the nozzle to the anti- reflux coupler; a first sealing ring [Paragraph 0080] for sealing the anti-reflux coupler and the enema blub at the first threaded connector; and a first one-way air valve (Fig. 2; 13) [Paragraph 0075] being positioned relative to an aperture (Fig. 2; 12) located at a base of the enema bulb (as shown in Fig. 2); 

The combined structure of the third and fourth sealing rings imparts a novel and non-obvious function of the claimed invention; namely, to allow for easy dissembling, cleaning, and reassembling of the device - as noted by Applicant in Paragraph [0031] of the Specification, as originally filed. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Examiner’s Note
9)	Examiner would like to note that while a Paragraph titled “Authorization to Initiate Electronic Communications” was included within the response filed 11/15/2021, it is required that an email authorization form (SB439) be filed within the contents of the 
Conclusion
10)	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
11)	Any inquiry concerning this communication or earlier communications from the examiner should be directed to RACHEL T SMITH whose telephone number is (571)272-8495. The examiner can normally be reached Monday - Thursday 8:00 AM - 5:00 PM, Friday 9:00 AM - 1:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/R.T.S./Examiner, Art Unit 3783                                                                                                                                                                                                        /THEODORE J STIGELL/Primary Examiner, Art Unit 3783